By the Court —
Barnard, J.
The question as to whether plaintiff was guilty of, or contributed to, the accident by her negligence, was fairly submitted to the jury, and by them found in the negative. There was testimony on both sides on that subject, and the weight was given by the jury to plaintiff’s side, and we cannot disturb their finding. The only *108other question was, whether plaintiff, by riding upon the boat after having paid only one fare, could not recover damages for gross negligence. She remained on the boat; did not go ashore, so as to pass through the gate at the landing. The employes of the company saw her there, and it was their business to demand her fare, if they intended to charge her. Their not doing 'so would not render her liable to be held guilty of negligence, or of being carried gratuitously, so as not to render the company liable for damages arising through negligence on their part. (Perkins v. The N. Y. Cen’l R. R. Co., 24 N. Y., 196, and cases there cited.)
The judgment should be affirmed.